Citation Nr: 0625927	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-32 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cervical spine injury.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left shoulder disability.

3.  Entitlement to service connection for a left shoulder 
disability.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
disability manifested by chest pain.  

5.  Entitlement to service connection for a disability 
manifested by chest pains.  

6.  Entitlement to a disability rating in excess of 30 
percent for migraine headaches.

7.  Entitlement to a disability rating in excess of 10 
percent for maxillary sinusitis. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from April 1977 to June 1995.  
He is a Persian Gulf War veteran.  

In an October 1997 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, determined that claims of entitlement to service 
connection for left shoulder disability and chest pains, 
inter alia, were not well grounded.  The veteran was notified 
of that decision in October 1997, but he did not appeal.  
Thus, that decision became final.

This appeal arises from a June 2003 RO rating decision that 
denied entitlement to service connection for neck strain, 
determined that new and material evidence had not been 
received to reopen claims of entitlement to service 
connection for a left shoulder disability and chest pains, 
granted an increased (10 percent) rating for sinusitis, and 
denied a disability rating in excess of 30 percent for 
migraine headaches.  

The Board of Veterans' Appeals (Board) must address the issue 
of new and material evidence to reopen the claims of 
entitlement to service connection for a left shoulder 
disability and chest pains.  If the Board finds that no new 
and material evidence has been submitted, then it cannot 
consider the merits of the case.  Barnett v. Brown, 8 Vet. 
App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see 
also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The issues of service connection for residuals of a cervical 
spine injury and for a left shoulder disability are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  By rating decision of October 1997, the RO denied service 
connection for a left shoulder disability and chest pains and 
properly notified the veteran of that decision.  

2.  The veteran did not appeal the October 1997 decision and 
it became final.

3.  Evidence received since the October 1997 rating decision 
is new and material and raises a reasonable possibility of 
substantiating the claims of entitlement to service 
connection for a left shoulder disability and chest pains.

4.  The veteran is a Persian Gulf War veteran.

5.  Chest pains have persisted for six months or more.  

6.  Health professionals have not attributed chest pains to 
any known diagnosis.

7.  Chest pains are manifested to a degree of 10 percent or 
more.  

8.  Evidence that a supervening factor caused chest pain or 
that chest pain is due to willful misconduct has not been 
presented.  

9.  The veteran's migraine headaches occur two to three times 
per month and last about half a day, but they do not impair 
his industrial adaptability.  

10.  Maxillary sinusitis is manifested by chronic nasal 
congestion.  

11.  Neither prolonged antibiotic treatment nor 
incapacitating episodes of sinusitis is shown during the 
appeal period; more than six non-incapacitating episodes per 
year of sinusitis characterized by pain and purulent 
discharge or crusting are not shown; chronic osteomyelitis or 
near constant sinusitis characterized by pain and tenderness 
of affected sinus is not shown after radical surgery.  


CONCLUSIONS OF LAW

1.  The October 1997 rating decision, which denied service 
connection for a left shoulder disability and chest pains, is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2005).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for a left shoulder 
disability and for chest pains and the claims are reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  An undiagnosed illness manifested by chronic chest pains 
may be presumed to have been incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1117, 1118, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.317 (2005).

4.  The criteria for a schedular rating greater than 30 
percent for migraine headaches are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.120, 4.124a, 
Diagnostic Code 8100 (2005).

5.  The criteria for a schedular rating greater than 10 
percent for maxillary sinusitis are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic 
Code 6513 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2005).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in March and April 2003.  The letters informed the 
veteran of what evidence is needed to substantiate the 
claims, what evidence he should submit, and what evidence VA 
would try to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter prior to the 
initial adverse decision, as required by the United States 
Court of Appeals for Veterans Claims (Court) in Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004).  

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), Court) 
determined that only VA's failure to point out what evidence 
is needed to substantiate the claim would be unfairly 
prejudicial to the veteran.  Because VA has pointed out what 
evidence is needed, no unfair prejudice has resulted.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, the Court 
held that the VA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  In the present 
appeal, because service connection is granted for chest 
pains, the RO will implement the Board decision and issue a 
rating decision, assigning a disability rating and an 
effective date for that rating.  Significantly, the veteran 
retains the right to appeal any effective date and rating 
assigned by the RO.  Thus, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
issue.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Bernard v. Brown, 4 Vet. App. 384 (1993).    

Reopening

As noted above, in October 1997, the RO determined that 
claims of entitlement to service connection for chest pains 
and for left shoulder pains inter alia were not well 
grounded.  The veteran and his representative were notified 
of that decision in a letter from the RO, but did not appeal.  
Thus, the rating decision became final.  38 U.S.C.A. §§ 5108, 
7105(b), (c) (West 2002).  

Pursuant to 38 U.S.C. §§ 5108 and 7105(c), when a claim has 
been disallowed by the RO, "the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered" unless new and material 
evidence has been presented.  38 C.F.R. §§ 3.156(a), 3.160 
(2005).

38 C.F.R. § 3.156(a) (2005) states: 

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New and 
material evidence can neither be cumulative nor 
redundant of the evidence of record at the time 
of the last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

With respect to any application to reopen a finally decided 
claim, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the October 
1997 RO rating decision consists of service medical records 
(SMRs), 1995 and 1997 VA compensation examination reports, an 
October 1995 VA Persian Gulf registry examination report, and 
the veteran's claims and statements.  These are briefly 
discussed below.

The SMRs reflect complaints of chest pains in 1991 after 
returning from the Persian Gulf War, although a January 1987 
report mentions chest pain when coughing.  A June 1992 report 
mentions sharp upper left chest pain while doing setups.  The 
impression was chest pain associated with sit-ups.  

An August 1995 VA general medical examination report reflects 
a complaint of chest pains associated with certain activities 
and exertion.  The assessment was multiple normo-active 
medical problems, including sharp, non-cardiac chest pains.  

In his original service connection claim, the veteran 
reported that he injured the left shoulder in May 1982.  The 
SMRs reflect that on April 30, 1982, the veteran injured the 
left side playing basketball, although the report 
specifically mentions only left lower quadrant soreness.  A 
May 13, 1982, SMR reflects a left shoulder injury with left 
clavicle soreness.  The assessment was possible muscle 
strain.  

During a January 1995 physical examination, the veteran 
completed a medical history questionnaire and checked "no" 
to history of painful or trick shoulder.  The separation 
examination report reflects no relevant abnormality.

An October 27, 1995, Persian Gulf registry examination report 
reflects shoulder crepitus and complaints of chest pains and 
joint pains. 

Post-retirement SMRs reflect complaints of bilateral shoulder 
pains beginning in August 1996.  An August 1996 report 
mentions pain in the trapezius muscles when the veteran 
elevated his arms.  

An August 1997 VA skin compensation examination report 
mentions complaints of bilateral shoulder pain since 1992, 
exacerbated by activity.  Shoulder functions, ranges of 
motion, and X-rays were normal.  The diagnosis was mild 
degenerative joint disease of the shoulders, bilaterally.  VA 
examination reports dated in 1997 do not mention chest pains.  

The above-listed evidence was considered in the October 1997 
RO rating decision.  The Board must next review all evidence 
submitted since the final October 1997 decision to determine 
whether any of it is sufficient to reopen the claims, that 
is, whether the new evidence is neither cumulative nor 
redundant and raises a reasonable possibility of 
substantiating the claim.  

In January 2003, the veteran submitted an August 1996 
treatment report that does not appear to have been considered 
by the RO in the previous decision.  This report notes 
bilateral shoulder tendonitis.  The Board finds this to be 
new and material evidence sufficient to reopen the claim.  
This diagnosis or assessment of bilateral shoulder tendonitis 
is not found among the medical reports considered in the 
October 1997 decision, although it bears the same date as 
some records that were considered.  Moreover, it raises a 
reasonable possibility of substantiating the claim because it 
suggests continuous symptoms since active service.

Numerous reports reflecting chronic chest pains have also 
been submitted since October 1997.  These reports tend to 
dissociate the chronic chest pains from the usual causes and 
they offer no diagnosis.  Therefore, they support a claim of 
entitlement to service connection for an undiagnosed illness 
manifested by chest pain.  This new evidence is neither 
cumulative nor redundant and raises a reasonable possibility 
of supporting the claim.  Thus, it is sufficient to reopen 
the claim of entitlement to service connection for chest 
pains.

Because the evidence submitted is sufficiently new and 
material to reopen both service connection claims, the 
application to reopen claims of entitlement to service 
connection for chest pains and for left shoulder pain is 
granted.  

Service Connection

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2005).

VA compensation shall be paid for certain disabilities due to 
undiagnosed illnesses to veterans who exhibit objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms listed in this regulation provided that such 
disability became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more not later than 
December 31, 2001.  For purposes of this regulation, signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to: (1) fatigue (2) signs or 
symptoms involving skin (3) headache (4) muscle pain (5) 
joint pain (6) neurologic signs or symptoms (7) neuro-
psychological signs or symptoms (8) signs or symptoms 
involving the respiratory system (upper and lower) (9) sleep 
disturbances (10) gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) abnormal weight loss 
(13) menstrual disorders.  Supervening conditions, willful 
misconduct or affirmative evidence that the condition was not 
incurred during active military service in Southwest Asia 
will preclude payment of compensation under this section.  
38 U.S.C.A. §§ 1113, 1117, 1118 (West 2002); 38 C.F.R. 
§ 3.317 (2005).

The evidence indicates that the veteran twice served in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  The veteran has persistently complained of chest pains 
since his first Persian Gulf War duty in 1991.  The evidence 
does not show that any health professional has attributed 
these chest pains to any known diagnosis and comprehensive 
cardiac and pulmonary evaluations have ruled out the usual 
causes of chest pain.  Under the circumstances, the 
provisions of 38 C.F.R. § 3.317 are for application.

The next question is whether chest pain is a disability 
within the meaning of 38 C.F.R. § 3.317.  That regulation 
requires that the veteran exhibit objective indications of 
chronic disability manifested by one or more signs or 
symptoms listed in the regulation to a degree of 10 percent 
prior to December 31, 2006.  Although the list supplied at 
§ 3.317 does not mention chest pain, it specifically states 
that the signs or symptoms are not limited by the list 
supplied.  The Board must therefore consider whether the 
chest pains are at least 10 percent disabling.  

Under Diagnostic Code 7301, the code for abdominal adhesions, 
pulling pain aggravated by body movements warrants a 10 
percent rating.  Thus, rating by analogy to abdominal 
adhesions, the veteran's chronic chest pains are at least 10 
percent disabling.  Also, because the symptoms have been 
shown for six months or more, the chest pains represent a 
chronic disability.  

Evidence of factors such as a supervening condition or 
willful misconduct has not been presented.  Although a 
January 2004 VA otolaryngology consultation report notes 
chest pains of GI (gastrointestinal) origin, these refer to 
pains in the epigastrium associated with non-service-
connected gastroesophageal reflux disease (GERD).  The Board 
therefore finds that the regulatory requirements for 
presumptive service connection for an undiagnosed illness 
manifested by chest pains have been met. 

Increased Ratings 

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records. 38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

Migraine Headaches

Migraine headaches have been rated 30 percent disabling for 
the entire appeal period under Diagnostic Code 8100.  The VA 
Schedule for Rating Disabilities (Rating Schedule) provides 
that neurological and convulsive disorders are to be rated in 
proportion to the impairment of motor, sensory, or mental 
functions.  Consider especially psychotic manifestations, 
complete or partial loss of use of an extremity, speech 
disturbance, impairment of vision, of gait, tremors, visceral 
manifestations, injury to the skull, and etc.  38 C.F.R. 
§ 4.120 (2005).  

Under Diagnostic Code 8100, a 30 percent evaluation for 
migraine headaches requires characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 50 percent evaluation requires very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  50 percent is 
the higher rating offered for migraine headaches.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2005). 

The veteran's migraine headaches occur two to three times per 
month and last about half a day each, according to a January 
2005 VA psychological assessment.  The migraine headaches do 
not seem to impair his industrial adaptability, according to 
a May 2003 VA neurology compensation examination report and 
his testimony.  The veteran testified that he had used 30 to 
36 hours of leave in the recent year because of headaches.  

Comparing these manifestations with the criteria of the 
Rating Schedule, the Board finds that the criteria for a 
schedular 30 percent rating under Diagnostic Code 8100 are 
more nearly approximated.  It does not appear that the 
criteria for a 50 percent rating are more nearly approximated 
based on the reported frequency and the lack of evidence that 
these headaches produce severe economic inadaptability.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991)..  The claim for 
an increased disability rating for migraine headaches is 
therefore denied.  

Maxillary Sinusitis

Maxillary sinusitis has been rated 10 percent disabling 
throughout the appeal period under Diagnostic Code 6513.  
Under 38 C.F.R. § 4.97, Diagnostic Code 6513 (2005), chronic 
maxillary sinusitis is rated under a general rating formula.  

Under the general rating formula, a 10 percent evaluation is 
warranted for one or two incapacitating episodes of sinusitis 
per year requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation is warranted 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A note following this 
section provides that an incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.  

A May 2003 VA compensation and pension examination report 
reflects that a sinus infection three years earlier required 
prolonged antibiotic treatment.  The examiner found 
hypoplastic frontal and maxillary sinuses with mucous 
membrane thickening of the ethmoid sinuses.  

A January 2004 otolaryngology report reflects chronic nasal 
congestion treated with oxymetazoline, pseudofed, and 
Atrovent(r) nasal spray.  The report mentions that surgery 
would be considered to correct OSA (obstructive sleep apnea) 
and that the OP (oropharynx) airway was the major contributor 
to OSA.  

The veteran underwent uvulopalatopharyngoplasty, 
tonsillectomy, and septoplasty with IT cautery on April 6, 
2004.  The veteran was given a 5-day prescription for the 
antibiotic azithromycin preceding the surgery.  

A March 2005 report notes a one-year follow-up for 
septoplasty.  The veteran stated that he breathed better.  
The nose was patent and clear.  

In June 2005, the veteran testified that he had septoplasty 
and that he had to take antibiotics to help clean out his 
sinuses.  He estimated that he lost two days of work per year 
because of sinusitis.  He testified that he has about three 
to four attacks per month, but in the wintertime these are 
associated with colds and in the summertime these are 
associated with common summertime irritations.  In the 
mornings, he has a clear discharge with crusting inside the 
nose.  He estimated 10 non-capacitating episodes of sinusitis 
per year.  Since septoplasty, he felt that he breathed 
better, which made him more susceptible to airborne 
allergens.  

The veteran's maxillary sinusitis has been manifested by 
chronic nasal congestion.  Neither prolonged antibiotic 
treatment nor incapacitating episodes of sinusitis is shown 
during the appeal period.  Although the veteran testified 
that he took antibiotics, the medical evidence reflects one 
short period of antibiotic treatment.  More than six non-
incapacitating episodes per year of sinusitis characterized 
by pain, and purulent discharge or crusting are not shown.  
Specifically, although 10 episodes were attested to, no pain 
was alleged.  Although radical surgery is shown, chronic 
osteomyelitis, or; near constant sinusitis characterized by 
pain and tenderness of affected sinus is not shown.  Repeated 
surgeries are not shown.  The veteran's headaches will not be 
considered in this rating, as headaches are separately rated 
under Diagnostic Code 8100.  

Comparing these manifestations with the rating criteria, the 
Board finds that the criteria for a 30 percent rating for 
sinusitis are not more nearly approximated.  .  After 
considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for a schedular rating higher than 
10 percent for maxillary sinusitis is therefore denied.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) (2005) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the Rating Schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, neither migraine headaches nor maxillary 
sinusitis has been shown, or alleged, to cause such 
difficulties as marked interference with employment or to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 
227.  See also VAOPGCPREC. 6-96. 


ORDER

Service connection for an undiagnosed illness manifested by 
chest pains is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for left shoulder pain is 
reopened.  To this extent only, the claim is granted.  

A disability rating in excess of 30 precent for migraine 
headaches is denied.

A disability rating in excess of 10 percent for maxillary 
sinusitis is denied.


REMAND

The SMRs reflect that in 1979 a blow to the head resulted in 
chronic headaches.  The veteran has asserted that the blow to 
the head also might have injured his neck.  The SMRs reflect 
only one complaint of neck pain in December 1985.  After 
active service, the veteran first mentioned neck pain in 
1998.  A November 1999 magnetic resonance imaging (MRI) 
showed central disc herniation at C5-6.  

The SMRs also reflect a left shoulder injury in May 1982.  At 
the time of separation from active service, the veteran 
claimed left shoulder pain of long-standing origin.  An 
August 1996 clinical record notes bilateral shoulder 
tendonitis.  An August 1997 VA examination report contains a 
diagnosis of mild bilateral shoulder degenerative joint 
disease.  Prior to adjudication, the veteran should be 
examined to determine the nature and etiology of any current 
neck and left shoulder disorders.  

Accordingly, the case is REMANDED for the following action:

1.  VA must review the entire file and 
ensure for the remaining issues on appeal 
that all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159 (2005)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted for residuals of a cervical spine 
injury and for a  left shoulder 
disability, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and (2) requests or tells 
the veteran to provide any evidence in 
his possession that pertains to his 
claim.  The claims file must document 
compliance with VA's duty to notify and 
assist a claimant as specifically 
affecting the issues on appeal.

2.  After the development requested above 
has been completed to the extent 
possible, the veteran should be afforded 
a VA neurological examination, by an 
appropriate specialist, to determine the 
nature and etiology of cervical spine 
disability.  All indicated tests and 
studies should be undertaken.  The 
examiner is asked to review the relevant 
medical history with particular attention 
to the complaint of severe neck pain in 
April 1998 and the November 1999 MRI 
report that notes C5-6 central disc 
herniation that effaces the thecal sac 
and mildly deforms the cord anteriorly.  
The examiner is asked to answer the 
following:

Is it at least as likely as not (50 
percent or greater probability) that 
C5-6 central disc herniation began 
during active service?  

The examiner should offer a rationale for 
any conclusion in a legible report.  If 
the question cannot be answered, the 
examiner should state the reason.

3.  The AMC or RO should also schedule 
the veteran for a VA orthopedic 
examination to determine the nature and 
etiology of any left shoulder disorder.  
The physician should review the relevant 
medical history, including a 1982 
shoulder injury, an October 1995 finding 
of bilateral shoulder crepitus, an August 
1996 assessment of bilateral shoulder 
tendonitis, and a 1997 diagnosis of mild 
bilateral degenerative joint disease of 
the shoulders.  All indicated tests and 
studies should be undertaken.  For each 
left shoulder disorder found, the 
physician should answer the following:

I.  For any disorder other than 
arthritis, is it at least as likely 
as not (50 percent or greater 
probability) that it began during 
active service?

II.  If, and only if, left shoulder 
arthritis is found, is it at least 
as likely as not (50 percent or 
greater probability) that arthritis 
began during active service or 
within a year of separation from 
active service?  

The physician should offer a complete 
rationale for any conclusion in a legible 
report.  If any question cannot be 
answered, the physician should state the 
reason.  

3.  After the development requested above 
has been completed to the extent 
possible, the AMC or RO should 
readjudicate the claims for service 
connection for residuals of a cervical 
spine injury and for left shoulder pains.  
If the benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given an opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and to further develop the veteran's claims.  
No action by the veteran is required until he receives 
further notice; however, the veteran is advised that failure 
to cooperate by reporting for examination may result in the 
denial of his claims.  38 C.F.R. § 3.655 (2005).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims that are remanded by the Board or by the Court must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


